Case 1-21-40678-nhl   Doc 18   Filed 05/28/21   Entered 05/28/21 18:15:34




PETITIONER 3
           Case 1-21-40678-nhl Doc 18 Filed 05/28/21 Entered 05/28/21 18:15:34
                                                                        INDEX NO.                                                                                                             714043/2017
FILED: QUEENS  COUNTY CLERK 06/08/2018 12:05 PM
NYSCEF DOC. NO. 26                                                                                                                                             RECEIVED NYSCEF: 06/08/2018




          SUPREME                 COURT              OF THE             STATE            OF    NEW YORK
          COUNTY                OF QUEENS
          ------------------------------------------------------------------x                                                                Index       No.:        714043/2017
          Sharon         Ginzborsky,


                                                       Plaintiff,
                                                                                                                                             NOTICE                 OF     ENTRY
                         -against-



          Tomer         Daphna,


                                                       Defendant.
          -------------------------------------------------------------------X


                         PLEASE               TAKE             NOTICE,               that     the     within      is     a true      copy       of    the     Revised         Judgment       of

          Confession,              with       a clerk's             notation        dated      June      6,    2018,       which       was       filed       and      recorded       with   the

          Queens          County          Clerk's          Office        on June           6, 2018.


          Dated:         New        York,       NY
                         June       8, 2018
                                                                                                                 D'Agostino,               Levine,          Landesman            4
                                                                                                                 Lederman,            LLP




                                                                                                           By:
                                                                                                                  Bruce        H.    Lederman,               Esq.
                                                                                                                  Christopher              M.    Tarnok,            Esq.
                                                                                                                  Attorneys          for     Plaintiff
                                                                                                                                                              23rd
                                                                                                                  345      Seventh          Avenue,                   FlOOr
                                                                                                                  New       York,          NY        10001
                                                                                                                  Tel:       (212)         564-9800
                                                                                                                  Fax:       (212)         564-9802




          To:            Via      NYSCEF               and       Regular            Mail

                         Tomer          Daphna           a/k/a       Tomer         Dafna
                                        72nd
                         147-07                   Road

                         Flushing,           NY       11367


                         Mr.      Michael           Arounian,            Esq.
                         Michael            Arounian             PLLC
                         175      E Shore          Road,         Upper           Level

                         Great       Neck,        NY        11023




                                                                                                    1 of 3
             Case 1-21-40678-nhl Doc 18 Filed 05/28/21 Entered 05/28/21 18:15:34
                                                                          INDEX NO.                                                                                                                                            714043/2017
FILED:
   FILED QUEENS
          : QUEENS
                   COUNTY
                      COUNTY
                             CLERK 06/08/2018 12:05 PM
                                                                 CLERK                  06      / 06 / 2018                         0 3 : 2 3                                     INDEX NO.
NYSCEF DOC.DOC.
    NYSCEF  NO. NO.
                26           25
                                                                                                                                                      PM|                  RECEIVED  NYSCEF:  06/08/2018
                                                                                                                                                                                             714043/2017
                                                                                                                                                                               RECEIVED                      NYSCEF:                 06/06/2018




                '
                     SUPREME                COURT               OF THE             STATE            OF      NEW YORK
                     COUNTY                OF     QUEENS
                                                                                                           â€â€â€â€â€ -----x                                                      714043                 / 2017
                                                                                                                                                              Index     No.:
                     Sharon        Ginzborsky,                                                                                                                JUN               2018          -
                                                                                                                                                                        06,
                                                                                                                                                              Clerk's          notation:                     See       page          2
                                                                  Plaintiff,                                                                                  REVISED
                                                                                                                                                          JUDGMENT                       OF
                                  -against-                                                                                                               CONFESSION


                    Tomer         Daphna            a/k/a        Tomer            Dafna


                                                                  Defendant.                                                                                                                                            co~60
                                                                                                                                                                                                                          0](DBO

                    --..----..---------------------------..----------------..---..----------x                                                                                                        )
                    Amount          confessed...........................................................$250,000.00                                       ~                                                                  5)tI
                                                                                                                                                                                                                   „6
                                                                                                                                                                                                                   0
                                                                                                                                                                                                     ~QQ
                                                                                                                                                                                                                             ci~""
                                  linum            (at US         fauni       3/13      17 iu e v.3ouÇ........................
                                                                                                        --------*--â€”                                    C25,397.25                                                         C




                                  Costs                                           .........,...$15.00
                                               by Statute......................................................$15.00


                                  Filing        Fee..............................................................$210.00

                                                                                                                                                                                                         ,    <pic~
                                  Execution              Fee.....................................,..................$0.                                   .$0.00
                                                                                                                                                                                             5' '-
                                                                                                                                                                 ~g<QC~'2g
                                                                                                                                                                  gS
                                                                                                                                                                                         )g5                 g
                                                                                                                                                                                 ~)
                                                                                                                                                                                                                   0


                                                                                     ATTORNEY*S                        AFFIRMATION


                    STATE          OF      NEW           YORK,            COUNTY                OF        NEW YORK

                                  The undersigned,                    an attorney             at law       of the State             ofNew         York,       affirms      that he is an associate


                    of the law       firm        of D'Agostino,                  Levine,          Landesman                   &   Lederman         LLP,        attorneys         for plaintiff                   herein


                    and    states       that       the      disbursements                  above          specified               are   correct     and        true     and     have          been            or will



                    necessarily           be made           or incurred              herein       and are reasonable                      in amount           and affirms             this     statement                to


                    be true       under     the penalties                of perjury.


                    Dated:        September              29, 2017
                                                                                                                                            Bruce     H. Lederman


                                                                                                                 Gi
                                                                                                                 go~
                                                                                               co       Sqs


                                                                                                          page     1 of 2


                                                                                                           1 of           2


                                                                                                      1    of      2

                                                                                                        2 of 3
           Case 1-21-40678-nhl Doc 18 Filed 05/28/21 Entered 05/28/21 18:15:34
                                                                        INDEX NO. 714043/2017
FILED: QUEENS  COUNTY CLERK 06/08/2018 12:05 PM                        INDEX NO. 714043/2017
   FILED    : QUEENS                        COUNTY                  CLERK               06        / 06          2018             03        : 23         PM|
NYSCEF   DOC. NO. 26                                                                                                                                                         RECEIVED NYSCEF: 06/08/2018
   NYSCEF   DOC.        NO.    25                                                                                                                                            RECEIVED              NYSCEF:               06/06/2018




                                                                                                                                                                   defendant                        sworn        to
                                            UPON           filing     of      the       Confession                 of Judgment             made     by the                          herein,


                                        13*
                          on the                 day     of June,     2017,


                                                                                                                                Landesman               & Lederman              LLP,      attorneys             for
                                           NOW, 7 on motion                  of     D'Agostino,                Levine,



                          plaintiff,         it is


                                           ADJUDGED                  that                          Sharon            Ginzborsky,              residing        at     c/o     D'Agostino,               Levine,
                                                                              plaintiff,

                                                                                                                                       23rd                                        NY                         does
                                                                                                    Seventh                                       FlOOr,      New       York,                10001,
                          Landesman                &     Lederman,            LLP,          345                          Avenue,
                                                                                                     a/k/a         Tomer         Dafna
                                                                                                                                                  72"d                                  NY                      the
                          recover           of the defendant,               Tomer                            residing          at 147-07                   Road,      Flushing,                    11367,
                                                                                            Daphna,

                                                                                                                                                                        ,    =1ñ¿             :.     t:t:.I       :f
                           sum         of        $250,000.00,               ,,1 1,      int-t             uf        $


                                                                                                                     $225.00          costs       and    disbursements,                                       in all to
                                                                                     , together          with                                                                       amounting


                                                       250,225.00                                                              plaintiff      have       execution          therefor.
                           the sum          of $                                    ,__   _; and that the
                                                                                  ';DOCKET'
                                                                                  ''DOCKET„i


                                             Judgment          entered        this      13th      day     of October,              2017.




                                                                       pg
                                                                       PILY~p~
                                                                                                       C0f(6

                                                                                  "'
                                                                                  ocr
                                                                                                >3~0t7
                                                                                                /380t7
                                                                                                                                                                           Eh/7Pqp
                                                                                                                                                                           E/t/7'   E
                                                                                                                                                                                ZJ-
                                                                                          CouE                                                                        /O:
                                                                                                                                                                      /o:     zg
                                                                                     ENS~CLERK
                                                                            Qu               LERK
                                                                                          COU<+~,
                                                                                          COU~~,


                                                                                                                                                               OCr  P                        ..
                                                                                                                                                                              3207

        JUN             2018           Clerk's         notation:                                                                                          COU
                                                                                                                                                          COUQTy
                  06,                                                                                                                                    CO       CLEgg
                                                                                                                                                               OF
                                                                                                                                                                  QUEENS
        Pursuant        to Court        Order        of the Honorable                Joseph   Risi, J.S.C., dated May                             15, 2018 and
        entered      May 30, 2018 (NYSCEF       Doc#                        22),     this judgment    recorded   on October   13, 2017
                    is amended   to fist defendant's                        name        as Tomer Daphna a/k/a Tomer       Dafna,
                                                                                                                                                                                                                       ~g
                                                                                                                                                                                                                        ~g
        hereby

        Said Order directs                               of Queens                                                                                     ~yg+0
                                                                                                                                                            -                        gA
                             the Clerk of the County                 to                                            amend the judgment     roll, which ~gag
        has been done by re-filing    this Document    on the date of                                              this notation as a Judgment.                                                     061
                                                                                                                                                                                                 1'
        This Judgment    dated October     13, 2017 is herein notated                                               as a REVISED   JUDGMENT,       and                                  $ ~ ~.
                                                                                                                                                                                        $u  ~, o f ~qg
        the caption in this case has been formally      revised  in the                                             Clerk minut     as so Ordered.                                              C
                                                                                                                                                                                        CO ~qSC CO
                                       0     6    2018                                             n
                           JUN
        Dated:                                                                               Clerk




                                                                                                               2    of     2

                                                                                                             3 of 3
